Citation Nr: 1521077	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder. 

2.  Entitlement to a compensable disability rating for recurrent epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In September 2014, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a hearing.  A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back disorder was denied by the Board in 2002, and the Veteran's last attempt to reopen the claim was denied by the RO in July 2005.  

2.  The Veteran did not perfect an appeal of the July 2005 decision by the RO.

3.  The additional evidence received since the July 2005 RO decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claims.

4.  The Veteran's service-connected epididymitis with spermatocele has not been manifested by 1 to 2 hospitalizations per year, nor does it require intermittent intensive management; no urinary symptoms have been noted that are attributable to this disorder, but the condition is productive of pain.  
 

CONCLUSIONS OF LAW

1.  The July 2005 RO decision that denied the claim entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has not been received to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

3.  The criteria are met for a compensable rating for recurrent right epididymitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7525, 7509 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

To reopen a previously denied claim, this VCAA notice must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of these requirements in a July 2012 letter, prior to the August 2012 rating decision that denied his most recent petition to reopen.  

The RO also notified the Veteran of the information and evidence needed to substantiate his claim for an increased rating, together with the general criteria for assigning disability ratings and effective dates, in a May 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The RO has obtained copies of the Veteran's service treatment records, service personnel records, VA and private treatment records.  There is no other indication of any pertinent evidence that remains outstanding in this case.  

In addition to developing the record as detailed above, the RO has assisted the Veteran by affording him VA examinations in June 2010, August 2012, and April 2013 concerning his claim for an increased rating.  Neither the Veteran nor his representative has alleged that the findings in these examinations are inadequate for rating purposes.  In fact, in direct response to whether the Veteran felt his symptoms had worsened since his last examination, he replied that his pain was constant regarding his epididymitis.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claim as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

Regarding the claim to reopen, since the Board is not reopening this claim for service connection, the Board is not required to have him undergo a VA compensation examination for medical nexus opinions.  Therefore, the Board considers it unnecessary to remand for additional VA examinations or medical opinions concerning the Veteran's claims.  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  New and Material Evidence

By way of background, the RO initially considered and denied the Veteran's claim for service connection for a low back disorder in May 1996.  The Veteran perfected an appeal of this claim to the Board.  In December 2002, the Board denied the Veteran's claim.  In denying the Veteran's claim, the Board reviewed the Veteran's service treatment records, private and VA treatment records dated through 2002, VA examinations dated in 1987 and July 2002, and statements in support of his claim.  Following the issuance of the December 2002 Board denial, the Veteran did not file a Notice of Appeal to the Court of Appeals for Veterans Claims (Court).  As such, the Board decision became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The Board essentially concluded the claimed disability did not manifest in service, or for many years after service, and was not shown related to any disease or injury in service.  

Thereafter, the RO denied claims to reopen in May 2004 and July 2005.  The Veteran did not perfect appeals to these decisions, and as such they are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence received since the last prior final denial includes the Veteran's statements and testimony; VA and private treatment records, and the reports of VA examinations in connection with other claims.  The VA examination reports do not address the Veteran's back disability, and the treatment records (to the extent they are not duplicates) only address themselves to treatment rather than the etiology of the claimed disability.  The Veteran's statements and testimony, simply repeat his long held contentions.  Thus, the evidence added to the record is either cumulative, or unrelated to the claim.  This evidence does not relate to an unestablished fact necessary to substantiate the claim, and is not new and material.  As new and material evidence has not been submitted, the claim is not reopened, and this aspect of the appeal is denied.  


III.  Increased Rating Claims

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although rating personnel are directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, may accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's recurrent epididymitis has been evaluated under Diagnostic Code 7525, chronic epididymo-orchitis.  This diagnostic code instructs that the disability should be rated as urinary tract infections.  A 10 percent disability rating is warranted for urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent disability rating is warranted for recurrent, symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115b.  

In this case, the evidence does not show the presence of the criteria for a 10 percent rating under Diagnostic Code 7525.  Voiding dysfunction is present, but this has been attributed to prostatitis, which is not service connected.  The Veteran's credibly reported complaints of pain are the only symptoms associated with the disability at issue.  To accommodate this genuine symptom the Board has looked to other closely related disability affecting the same body function, and anatomically local, and observes that Diagnostic Code 7509 for hydronephrosis provides for a 10 percent rating for an occasional attack of colic, not infected and not requiring catheter drainage, and a 20 percent rating for frequent attacks of colic, requiring catheter drainage.  As the disability does not appear to be infected, and the Veteran has not required catheter drainage, but it is painful, a 10 percent rating, but no more under Diagnostic Code 7509, by analogy is indicated.  To this extent, the appeal is granted.  

Since pain is the only symptom, and it is contemplated in the rating schedule, extra-schedular consideration is not indicated.  38 C.F.R. § 3.321(b)(1).  Likewise, there is no cogent evidence of unemployability, and therefore consideration of that issue is not indicated.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER


New and material evidence having not been submitted, the claim to reopen service connection for a low back disorder, is denied.

Subject to the law and regulation governing the payment of monetary benefits, entitlement to a compensable, 10 percent rating for recurrent epididymitis is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


